Citation Nr: 0318607	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  94-38 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
fracture.

2.  Entitlement to service connection for residuals of a head 
injury.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran served various periods with various national 
guard and reserve units between 1951 and 1989.  There appears 
to have been no active duty, but periods of active and 
inactive duty for training.
 
This appeal initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the San Juan, Puerto 
Rico, Regional Office (RO) which denied service connection 
for residuals of a nose fracture and residuals of a head 
injury. 

In an April 1996 decision, the Board remanded the case for 
additional development.  The RO accomplished the additional 
development to the extent possible and returned the case to 
the Board for additional appellate review.


FINDINGS OF FACT

1.  The appellant was assigned to a unit of the Puerto Rico 
National Guard (NG) in October1980.

2.  The appellant sustained a claimed injury to his head and 
nose in 1984, reportedly on a period of duty.

3.  Available service medical records do not contain any 
entries for complaints, findings, or treatments, for a head 
or nose injury.

4.  A private emergency room treatment record reflects that 
the appellant was treated for a nasal injury in December 
1984.

5.  The RO made numerous attempts to verify the appellant's 
duty status on the date of his injury, to include directing 
inquiries to his assigned unit.  None of the RO's inquiries 
resulted in information which confirmed the appellant's duty 
status.

6.  There are no reliably authentic documents of record which 
show that the appellant was in a duty status in December 1994 
which would render him eligible for service connection for 
any nose or head injury residuals.

7.  The competent credible evidence of record does not show 
the appellant's claimed head and nose injury to have been 
incurred during a period of military service.

8.  There is no medical evidence of a current disability of 
the head or nose.


CONCLUSIONS OF LAW

1.  A nose injury and residuals thereof were not incurred 
during military service.  Further, there is no current 
disability attributable to the claimed injury.  38 U.S.C.A. 
§§ 101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(b), 
3.102, 3.303 (2002).

2.  A head injury and residuals were not incurred during 
military service.  Further, there is no current disability 
attributable to the claimed injury.  38 U.S.C.A. §§ 101, 1110 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.6(b), 3.102, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  The August 2002 supplemental statement of the case 
informed the appellant of the provisions of the VCAA and VA's 
obligations thereunder, including VA's duty to assist the 
appellant with developing his claim.  Therefore, the Board 
finds that VA has complied with the notification requirements 
of the VCAA and the implementing regulations.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO scheduled medical 
examinations of the appellant and obtained personnel and 
medical records related to his claim.  The RO made numerous 
attempts to verify the appellant's service with his unit on 
the date in question.  All records generated as a result of 
these efforts have been made a part of the claims file.  The 
veteran has not identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.  Furthermore, additional 
development is not needed as there is no current evidence of 
residuals from any of the claimed events.

The appellant filed for service connection for a fractured 
nose in May 1990.  The RO denied the claim in December 1991.

In March 1991, the RO requested the National Personnel 
Records Center (NPRC) to provide verification of the 
appellant's service.  The April 1992 NPRC response advised 
that the only personnel information on record related to the 
appellant's service in the New York and Florida NG.  Medical 
records for the period 1980 - 1990 were provided, but none of 
the records provided address the condition for which the 
appellant filed his claim and currently is before the Board.  
A Special Order 62-9, 81st U.S. Army Reserve Command, dated 
April 1, 1981, confirms an earlier verbal order which 
assigned the appellant to the 35th Signal Battalion, Yauco, 
Puerto Rico, effective October 27, 1980.

At a May 1992 hearing at the RO, the appellant related that 
he was scheduled for 15 days active duty for training in 
December 1984.  For personal family reasons, however, the 
appellant did not report for that tour as planned.  
Transcript (T), p. 2.  The appellant states, however, that he 
was kept on active duty for 10 days to assist with 
preparation for an inspection.  T. pp. 3, 7.  He related 
that, while working with a steel dumpster, which was 
suspended on a hoist, a strong wind blew the dumpster, and he 
was hit with the door.  The force of the blow knocked him 
unconscious and caused him to bleed profusely, and three 
companions who were working with him transported him to a 
local hospital.  The appellant states he was treated for a 
fractured nose and an acid-like burn of his head.  T. pp. 5-
6.

An X-Ray examination report of the apparent date of July 1984 
("7-12-84") reflects an impression of, fracture nasal bone.

A December 18, 1984, emergency room treatment report reflects 
that the appellant presented with a complaint of blurred 
vision in the left eye after trauma via a weighted object 
occurred on December 5, 1984.  Physical assessment revealed 
tenderness and swelling around the local area of the nose.  
Diagnosis was nasal bone fracture, head trauma, and rule out 
left eye disorder.  The December 22, 1984, invoice for the 
treatment rendered reflects that the medical evaluation was 
done on December 5, 1984, and that the diagnosis was a one-
half inch laceration of the nasal area.

The appellant submitted lay statements of two fellow 
guardsmen who attest to have been present when he was 
injured.  JCE states that they were working at the reserve 
quarters at Yauco, when the appellant was hit by a steel 
cover.  JCE states that two other guardsmen transported the 
appellant, unconscious, to Tito Mattel Hospital of Yauco.  
JVM, attests to the truth of what the appellant says in his 
(the appellant's) letter, which is that the appellant, while 
on active duty for two weeks, was injured on December 4, 
1982, and that a sergeant took the appellant to an emergency 
room, bleeding with a broken nose and blow on the back of his 
head.

In support of his claim, the appellant also submitted a 
November 1985 ENT referral by Dr. HP, which requests an 
evaluation of the appellant for nasal pain and swelling, 
especially when exposed to the sun.  The referral reflects 
that the underlying condition is a nasal bone fracture which 
occurred in October 1985.  The date on this document is 
entered as, "20/11/85."  A second copy of this document, 
received by the RO on the same day as the other copy, 
reflects an apparent attempt to superimpose the digit 4 over 
the 5 of the year part of the date.

A copy of a Department of The Army (DA) Form 2173, Statement 
of Medical Examination and Duty Status, received by the RO in 
April 1991, reflects that the appellant was injured on 
December 5, 1984, and treated at 6:00 p.m., and that the 
injury was incurred in the line of duty.  The document 
apparently was signed by Dr. HP on December 18, 1984.  
Section II of this form, however, is not completed by the 
responsible person of the appellant's unit.  It reflects a 
handwritten "X" in the blocks for "active duty" (AD) and 
"active duty for training," (ACTDUTRA) but is otherwise 
blank.  Section II certifies to the duty status of the sick 
or injured person.  This particular copy is "short" in that 
it did not even reproduce the block for the details of the 
injury or the signature block of the person attesting to 
those facts.  Another copy of this putative DA Form 2173 
submitted by the appellant, and received by the RO in July 
1991, reflects the stamped term, "DUPLICATE."  Further, in 
addition to reflecting the X'd blocks denoting AD and 
ACTDUTRA, block 23 of this particular copy purports to denote 
that the appellant's duty tour began on December 4, 1984, and 
ended on December 5, 1984 (the 8 on this copy appears to be 
written over a 7 which originally was written).  There is no 
entry for the hour on which the appellant's tour purportedly 
began.  Block 29 has a handwritten "X" in the block which 
reflects the appellant was present for duty at the time of 
the injury.  As is the April 1991 copy, this copy also is 
short, as no signature block of the certifying officer is 
reflected.

In May 1993, the appellant submitted an "original" DA Form 
2173.  Section I again reflects that he was injured on 
December 5, 1984, that his injury was in the line of duty, 
and bears the signature of Dr. HP and the date, December 18, 
1984.  In Section II, however, the "present for duty" block 
is denoted by a typed "X" and only the block for inactive 
duty for training is denoted with two typed Xs.  Blocks 23a 
and b, which note the hour and date on which the appellant's 
tour began are blank.  Block 30 reflects a typed entry to the 
effect that the appellant was injured "back in 1984."  
Further, it also reflects that the form is submitted on the 
basis of documents from the hospital that treated the 
appellant, because the unit no longer has records on the 
appellant.  The Form is dated 25 March 1993, and the typed 
signature block reflects the name, R. A. S., 1LT, SC, USAR.  
Block 35 for the certifying officer's signature appears to be 
signed by someone else "for" Lt. S.

Via letters of May 1993 and July 1993, the RO sent a copy of 
the "original" DA Form 2173 to the Commander, Company A, 
35th Signal Battalion, Yauco, Puerto Rico, and requested 
verification of the authenticity of the form and 
certification of Block 23.  The RO received no response to 
its inquiries, and there is no record that the letters were 
returned as undelivered.  A July 1993 Report of Contact 
reflects that the appellant's immediate superior at the time, 
a Sergeant L, informed the RO that he remembered the 
appellant and the accident but could not provide more 
specific information.  He also advised that appellant's 
records were sent to St. Louis, MO.
Pursuant to the April 1996 Board decision, the RO again, via 
a December 1996 letter, asked the Commander, Company A, 35th 
Signal Battalion, to verify the authenticity of the DA Form 
2173 and provide any records in the unit's possession which 
relate to the appellant.  There is no record of a response or 
of the letter having been returned as undelivered.

The appellant received a VA general medical examination in 
August 1994.  As part of this examination, the appellant 
reported having been involved in an automobile accident in 
1984, in Yauco, wherein he sustained multiple body trauma to 
the spine, face, nose, and a fracture of the nasal bone.  The 
physical examination revealed his head to be normal.  The 
appellant's nose essentially was normal, except for moderate 
nasal congestion and granular posterior pharynx.

A June 2000 VA medical examination report reflects reported 
complaints of headaches, nosebleeds upon exertion, and 
painful nose and nasal obstruction.  Physical examination 
revealed the appellant's nose to be normal; septum was in the 
midline, and the mucosa did not appear to be impaired.  There 
was no tenderness, purulent discharge, or crusting of the 
sinus.  Diagnosis was a normal nasal examination.

In March 2002, the RO requested a records review to further 
comply with the 1996 Board remand.  The RO requested the 
review to determine if there were any residuals of a nasal 
injury, as claimed by appellant, and if it is more likely 
than not that they are related to the accident claimed by the 
appellant.  After a review of the case file in April 2002, a 
VA medical examiner determined that the June 2000 VA medical 
examination failed to reveal any residuals of alleged nasal 
trauma or surgery.  The examination was completely normal.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.6(b), 3.303 
(2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  When 
making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2002).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) 
(2002).
In addition to the uncertainty of exactly when the 
appellant's injury occurred, there also is the lack of 
verification that he was in a duty status on December 4, 
1984, the date he avers his head injury occurred.  The 
appellant testified at the May 1992 RO hearing that, although 
he did not embark on a two-week tour to Ft. Gordon, Georgia, 
in December 1984, he was retained on ACTDUTRA to prepare for 
an inspection.  There is no documentation of record which 
verifies this testimony.  Further, the questionable DA Forms 
2173 which he submitted reflect that he was on duty only for 
one, and no more than two days, depending on the putative 
hours which his tour began and ended.  The irregularities in 
the DA Forms 2173 of record already have been detailed above.  
Moreover, the form which clearly was "reaccomplished" after 
the fact to assist the appellant, still fails to certify the 
time and date of his tour of duty, which would render him 
eligible for service connection for an injury or disease 
which occurred during that period.  There simply are too many 
irregularities to place the state of the evidence on this 
matter in equipoise.  Therefore, the Board will not accord 
the appellant the benefit of the doubt on this issue.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).
Assuming, arguendo, that the appellant was in a duty status, 
the competent evidence of record fails to show by a 
preponderance that the appellant was injured as he claims.  
Two fellow guardsmen attest that he was, although JVM made a 
mistake as to the date (1982 vice 1984), or perhaps the 
person to whom he dictated the statement made an error, as 
JVM in his attestation stated he could not write and signed 
via a stamp.  The submitted treatment records, however, raise 
more questions than they answer.  The emergency room 
treatment record reflects that the appellant did not present 
for treatment until December 18th, some 13 days after the 
claimed injury, whereas the payment invoice shows a date of a 
medical evaluation on December 5th.  The November 1985 
referral reflects a nasal injury in October 1985, whereas the 
X-ray examination was done on July 12, 1984.  There is the 
possibility that "7-12-84" also could mean December 7, 
1984, which still would place the x-ray two days after the 
claimed injury and 11 days prior to the appellant's emergency 
room treatment.  The report reflects the appellant's date of 
birth as 4-28-39.  The Board deems it unlikely that different 
styles of dating would be used in the same document.  One 
might infer that the July 1984 x-ray relates to the 
automobile accident which the appellant reported at the 
August 1994 medical examination.  This inference appears more 
likely in light of the fact that the December 1984 payment 
invoice reflects a diagnosis of only a one-half inch 
laceration of the nose.
In any event, even were the Board to find that the appellant 
did in fact incur the injury on December 5, 1984, as claimed, 
there also is the matter of competent medical authority 
determining that there is no current disability.  The August 
1994 VA examination found the appellant's nose and head to be 
normal.  The June 2000 VA examination, and the April 2002 VA 
review thereof, rated the appellant's nasal examination as 
normal, with no residuals of any claimed injury.  The 
preponderance of the evidence is against granting of service 
connection.  Thus, while there is conflicting evidence as to 
the onset of the injuries, and as to the type of duty, if 
any, that the veteran was on, this need not be resolved.  In 
the absence of clinical residuals, there is no disorder or 
disability to service connect.  Additionally, as there is no 
current disorder, there is no application of the doctrine of 
reasonable doubt.  38 C.F.R. § 3.120.

ORDER

Entitlement to service connection for residuals of a nose 
fracture is denied.

Entitlement to service connection for residuals of a head 
injury is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

